Citation Nr: 0639221	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-24 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to July 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The veteran was notified of the RO's 
decision in October 2003.  

In September 2003, the RO granted the claim of entitlement to 
an increased rating for lumbosacral strain, previously 
evaluated as 10 percent disabling and assigned a 40 percent 
disability rating, effective June 11, 2003.  The veteran 
timely appealed the decision and the issue is properly on 
appeal before the Board.  

Pursuant to AB v. Brown, 6 Vet. App. 35 (1993), the veteran 
is presumed to be seeking the maximum benefit allowed by law.  
Consequently, although the RO increased the veteran's 
disability rating for the service-connected spine disability, 
the claim remains in controversy because less than the 
maximum benefit has been awarded.  


FINDINGS OF FACT

1.  The orthopedic manifestations of the service-connected 
spine disability include severe lumbosacral strain.  

2.  The neurologic impairment attributable to the service-
connected spine disability of lumbosacral strain includes 
decreased sensation in the distribution of L5-S1 along the 
left lateral thigh, left lateral calf and lateral aspect of 
the left foot.  This is analogous to mild incomplete 
paralysis of the sciatic nerve.

3.  Combining the orthopedic manifestations of the service-
connected spine disability with the neurologic manifestations 
results in a disability rating of 50 percent.  

4.  There is no medical evidence that the veteran has 
incapacitating episodes of intervertebral disc syndrome.




CONCLUSION OF LAW

The criteria for a 50 percent rating for the service-
connected lumbosacral strain, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.71a, Diagnostic Codes 5292, 5293, 5295 (effective 
prior to September 26, 2003), Diagnostic Code 5293 (effective 
from September 23, 2002 to September 25, 2003), and 
Diagnostic Codes 5235-5243, General Rating Formula for 
Disease and Injuries of the Spine (effective September 26, 
2003) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board concludes that VA has satisfied the duty to notify 
the veteran.  The RO sent a letter to the veteran in 
September 2003 which asked him to submit certain information, 
and informed him of his responsibilities and VA's 
responsibilities concerning obtaining evidence to 
substantiate the claim of entitlement to an increased rating 
for low back strain.  In accordance with the duty to assist, 
the letter informed the veteran of what evidence and 
information VA would be obtaining, and essentially asked him 
to submit to VA any information he had in his possession to 
process the claims.  The letter also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
such records.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

While the notice letter adequately notified the veteran 
pertaining to his claim for an increased rating, there was no 
mention in the letter as it pertained to the criteria for an 
assignment of an effective date based on a grant of an 
increased rating.  In the discussion below, the Board has 
granted an increased rating to 50 percent for the service-
connected back disability.  The agency of original 
jurisdiction will be responsible for addressing any VCAA 
notice defect with respect to the effective date element when 
effectuating the award.  Therefore, the Board finds that the 
veteran has not been prejudiced in the Board's favorable 
adjudication of his appeal.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.  For example, the record also reflects that the 
veteran's VA and non-VA medical treatment records, as well as 
VA examination reports, have been obtained and associated 
with the claims file.  The veteran has not identified any 
other medical records or evidence pertinent to the claim.  
The Board is similarly unaware of any outstanding evidence.  

II.  Analysis

In June 2003, the veteran filed the claim of entitlement to 
an increased rating for the service-connected spine 
disability of lumbosacral strain.  At that time he asserted 
that the spine disability had increased in severity and he 
complained that his back disability caused weakness, pain, 
and numbness in both of his legs.  He maintained that the 
neurologic impairment particularly affected the left leg.  By 
rating decision, dated in September 2003, the RO assigned a 
40 percent disability rating, effective June 2003.  

In the veteran's Notice of Disagreement, he maintains that he 
is entitled to an evaluation of the spine disability based on 
degenerative disc and joint disease and radiculopathy of the 
lower extremities, and not lumbosacral strain.  In the 
statement associated with his Substantive Appeal, he states 
that he is in agreement with the "level currently assigned, 
but not with the code."  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  

The veteran's claim of entitlement to an increased rating was 
received in June 2003.  During the pendency of the appeal, 
the criteria for evaluating spine disabilities were amended, 
effective September 26, 2003.  The April 2004 Statement of 
the Case (SOC) informed the veteran of the amended criteria.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Therefore, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.  

In view of the foregoing, the Board has considered whether an 
increased evaluation may be warranted under either the old or 
revised schedular criteria for rating disabilities of the 
spine.  The Board recognizes, however, that application of 
the newer regulations can be no earlier than the effective 
date of the change.  

The Criteria for Evaluating Spine Disabilities in Effect 
Prior to September 26, 2003

Prior to September 26, 2003, Diagnostic Code 5292 provided a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  This is the maximum rating that can be awarded 
under Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5295, a 40 percent disability is 
assigned where there is severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  This is the maximum rating that can be awarded under 
Diagnostic Code 5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002).  

Effective from September 23, 2002, under Diagnostic Code 
5293, intervertebral disc (IVDS) syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 (combined ratings 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A disability rating of 40 percent is assigned 
for incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months.  The next higher rating of 60 is assigned for IVDS 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological Diagnostic Code or Codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective beginning September 
23, 2002).  

The Criteria for Evaluating Spine Disabilities Effective 
Beginning September 26, 2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 40 percent disability rating is 
assigned where there is evidence of forward flexion of the 
thoracolumbar to 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.  The next higher rating of 
50 percent is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5242 (2006).  

The Formula for Rating Intervertebral Disc (IVDS) Syndrome 
Based on Incapacitating Episodes provides, in pertinent part, 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months, a 40 percent evaluation is assigned.  The next higher 
rating of 60 percent is assigned for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006).  

Several notes follow the General Rating Formula for Diseases 
and Injuries of the Spine.  Note (1): For purposes of 
evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2006).  

The veteran asserts that the spine disability of lumbosacral 
strain is manifested by neurologic impairment which involves 
the lower extremities.  He asserts that he has sciatic nerve 
damage in his legs.  A review of the April 2004 Statement of 
the Case (SOC) shows that the RO considered the veteran's 
neurologic impairment.  As explained in detail below, the 
Board also considered the veteran's neurologic impairment 
attributable to the service-connected lumbosacral spine 
disability.  

The veteran underwent VA examination in September 2003.  The 
September 2003 examination report shows that the veteran 
complained of left lower lumbar back pain, constant in nature 
and which currently averages 6 out of 10 with respect to the 
level severity of pain that he experiences.  The pain would 
flare up to a severity level of 10/10 after prolonged sitting 
in the morning when arising from lying down.  He complained 
of radicular pain in the buttock, left posterior lateral 
thigh, left lateral calf, to the left lateral foot and toes.  

The veteran reported that he wears an elastic back brace when 
he has increased pain and that he does not have any 
ambulatory aids.  He described the left sciatica symptoms 
with numbness as previously described.  He also described 
cold spots on his skin in the left lumbar area in a patchy 
distribution, which also occurs occasionally on the right 
lumbar area.  It is noted that the veteran has been treated 
for spastic bladder for the past 20 years; however, he has no 
bowel or bladder obstructive symptoms.  

On physical examination of the veteran's back, while standing 
his shoulders were leveled; iliac crest were leveled.  There 
was no evidence of clinical scoliosis noted.  There was no 
palpable tenderness to palpation in the thoracic paraspinous 
musculature or spinous processes.  There was tenderness to 
palpation at the superior aspect of the left SI joint down 
into the buttock.  There was neither central pain nor right-
sided lumbar pain to palpation.  

The range of motion studies revealed forward flexion of the 
back from 0 to 85 degrees.  The veteran's fingertips were 
approximately one foot from the floor; he complained of 
pulling pain in the left lumbar area into the left buttock.  
Extension of the back was from 0 to 30 degrees with pinching 
pain in the left lumbar area, left buttock.  Right lateral 
bending was to the right from 0 to 35 degrees with pulling 
pain in the left lumbar area.  Left lateral bending was from 
0 to 35 degrees with a pinching pain in the left lumbar area 
into the buttock.  Rotation of the shoulders was from 0 to 40 
degrees bilaterally with pulling discomfort in the left 
lumbar area.  

The veteran was able to rise up on the tip of his toes.  Heel 
to toe walking was normal.  He was able to rise up on his 
heels symmetrically with difficulty repetitively five times.  
On heel to shin maneuvers, the veteran complained of 
difficulty on weight bearing on the left leg; he related that 
he was off balance and thought he would fall.  Straight leg 
raise in the sitting position on the left causes a pulling 
pain in the hamstring area.  Straight leg raise to 80 degrees 
on the left causes pulling discomfort across the lumbar area.  
Motor strength was 5/5 in the bilateral low extremities.  
Sensation was decreased in the distribution of the L5-S1 
along the left anterior lateral thigh, left lateral calf and 
lateral aspect of the left foot.  Vibratory sensation was 
decreased in the left lateral ankle and the left first 
metatarsophalangeal joint (MTP).  It is noted that position 
sensation was identified correctly, but more slowly on the 
left great toe.  

The report of the X-ray taken in June 2003 states that the 
impression of the veteran's spine disability is multilevel 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine.  The examiner diagnosed the veteran as 
having low back strain with multilevel degenerative disc 
disease and degenerative joint disease with left L5-S1.  The 
examiner stated that the DeLuca factor for the back was 20 
degrees loss of flexion, 5 degrees loss of extension, 10 
degrees loss of lateral bending and rotation due to pain or 
flare-up of pain.  It is also noted that there is a 25 
percent functional impairment due to excess fatigability and 
weakened movement with repetitive waist bending activities.  

The VA medical treatment records, dated from June 2003 to 
July 2003, reveal that the veteran complained of radiating 
low back pain.  He related that the pain originates in the 
lower back and radiates to the left hip and down the left 
leg.  He also related that the left thigh has been numb for 
the past 30 years and that he experiences a "pins and 
needles" type of sensation" in the left thigh.  

In September 2003, the RO assigned a 40 percent disability 
rating based on the findings of the September 2003 VA 
examination report.  The RO evaluated the disability under 
Diagnostic Code 5295, Lumbosacral Strain.  

The medical records from Pete J. Changaris, D.C., F.A.C.O., 
received in October 2003, show that the veteran received 
treatment from September 1990 to June 2001 for several 
orthopedic disabilities, to include the lumbar spine.  These 
records show various treatments received for the back; 
however, these records do not offer any information which 
would help to evaluate the veteran's current level of 
disability.  

The October 2003 medical report shows that veteran was 
treated by P. J. Channgaris, D.C. and that the veteran 
originally sought treatment for the low back and left leg 
pain in the mid 1980s.  X-rays were taken and the findings 
included deteriorated discs and arthritis of his lower back.  
The treatment received gave him palliative relief only.  Due 
to the deteriorating discs and arthritis of the lower back 
disability has become chronic.  

The veteran underwent VA examination again in March 2005.  
The March 2005 VA examination report shows that the veteran 
continued to complain of constant back pain.  He related that 
the severity of the pain is between 7 and 8 out of 10.  The 
veteran reported that he is limited in his ability to lift 
and he experiences pain on prolonged standing.  He related 
that the pain shoots down the left lateral and posterior 
thigh down into the left lateral posterior lower leg and into 
the lateral aspect of the foot with numbness of the thigh and 
around the lateral aspect of the knee.  

On physical examination, the examiner observed that the 
veteran was in no apparent distress and that he walked with a 
mildly antalgic gait with no assistive devices.  The examiner 
noted that the veteran was able to walk on his toes and 
heels.  The range of motion of studies revealed forward 
flexion from 0 to 70 degrees with pain; backward extension 
was from 0 to 20 without pain; right lateral flexion from 0 
to 20 degrees with pain; left lateral rotation from 0 to 25 
degrees with some pain.  There is mild tenderness in the 
paravertebral musculature in the low back.  

The examiner reported that when the veteran stands upright, 
he has a slight right pelvic tilt.  Sensation is decreased to 
light tough in the left lateral posterior thigh and the left 
lateral calf.  Straight leg raising on the left provokes some 
discomfort in the thigh and calf.  Sensation is intact in the 
feet.  Deep tendon reflexes are +1 in the knee jerks and +1 
in the ankle jerks bilaterally.  The veteran was assessed as 
having lumbar strain with degenerative joint disease of the 
lumbar spine and lumbar radiculopathy.  During periods of 
exacerbation and with repetitive use of the spine, the 
examiner stated that the veteran will have a 20 percent 
worsening of disability with regard to the spine.  It is 
noted that pain has the major functional impact in this case.  

The Board considered whether the veteran is entitled to a 
higher rating under Diagnostic Codes 5292, Limitation for 
Motion of the Lumbar Spine.  However, the veteran is in 
receipt of the maximum disability allowed by law under 
Diagnostic Code 5292.  Thus, a rating in excess of 40 percent 
under Diagnostic Code 5292 is not possible.  

The Board considered whether the veteran is entitled to the 
next higher rating based on intervertebral disc syndrome 
(IVDS).  As noted above, the veteran's chronic orthopedic and 
neurologic manifestations are to be considered when 
evaluating the veteran's spine disability.  The evidence 
shows that the veteran suffers from neurologic impairment of 
the lower extremities which is attributable to the service-
connected lumbar spine disability.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
disability rating is assigned for incomplete paralysis of the 
sciatic nerve which is mild.  Moderate incomplete paralysis 
warrants a 20 percent disability rating; a 40 percent 
disability rating is assigned for moderately severe 
incomplete paralysis; and a 60 percent disability rating is 
assigned for severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
See 38 C.F.R. § 4.121a, Diagnostic Code 8520 (2006).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

"'Sciatica' refers to the sciatic nerve; sciatica is used to 
refer to 'a syndrome characterized by pain radiating from the 
back into the buttock and into the lower extremity along its 
posterior or lateral aspect, and most commonly caused by 
prolapse of the intervertebral disk; the term is also used to 
refer to pain anywhere along the course of the sciatic 
nerve.'"  See Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 
(1991).  

As to the determination of an appropriate evaluation for the 
veteran's neurologic manifestations, the Board finds that the 
veteran's neurologic manifestations of the service-connected 
lumbar spine disability are not listed in the Rating 
Schedule.  An unlisted condition, however, may be rated by 
analogy to closely related conditions in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2006).  In the veteran's case, his neurologic impairment 
primarily includes decreased sensation in the distribution of 
L5-S1 along the left anterior lateral thigh, left lateral 
calf and lateral aspect of the left foot.  Accordingly, his 
neurologic impairment is rated analogous to impairment of the 
sciatic nerve under 38 C.F.R. § 4.124(a), Diagnostic Code 
8520.  

The Board recognizes that the veteran experiences decreased 
sensation, numbness, and tingling in the left lower 
extremity; however, the neurologic findings listed in detail 
above, do not reveal symptoms which are consistent with mild 
incomplete paralysis of the sciatic nerve.  For example, 
during the September 2003 VA examination the veteran was able 
to heel and toe walk normally, he was able to rise on the tip 
of is toes, straight leg raising was to 80 degrees on the 
left, and motor strength was 5/5 of the lower extremities.  
In March 2005, the examiner reported that sensation in the 
veteran's feet was intact, he was able to walk on his toes 
and heels, deep tendon reflexes were +1 in knee and ankle 
jerks.  Thus, the Board finds that the degree of disability 
that is shown in the left lower extremity is consistent with 
no more than mild, incomplete paralysis of the sciatic nerve.  

The veteran's orthopedic manifestations include severe 
lumbosacral strain.  In this regard, the Board notes that the 
RO has assigned a 40 percent rating under Diagnostic Code 
5295.  When the Board combines a 10 percent disability rating 
for neurologic manifestations of the lumbosacral spine with 
the 40 percent disability rating for the veteran's orthopedic 
manifestations (i.e., severe lumbosacral strain), the 
combined rating results in a higher rating of 50 percent.  

In order to assign a rating in excess of 50 percent under the 
most recently amended criteria under Diagnostic Codes 5235 to 
5243, the General Rating Formula for Disease and Injuries, 
the evidence must show that the veteran has unfavorable 
ankylosis of the entire spine.  In the veteran's case, the 
objective evidence shows that he has flexion of the 
lumbosacral spine from 0 to 80 degrees in September 2003 and 
flexion from 0 to 70 degrees during the last VA examination 
in March 2005.  Clearly, the veteran does not have 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, the General Rating 
Formula for Disease and Injuries.  

In order to receive the next higher rating of 60 percent 
under intervertebral disc syndrome (IVDS), the evidence must 
show incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  The medical 
evidence does not indicate that the veteran has experienced 
any incapacitating episodes within the last 12 months.  A 
review of the claims file does not demonstrate that the 
veteran has suffered a period of acute signs and symptoms due 
to IVDS that requires bedrest prescribed by a physician.  
Therefore, the criteria for the next higher rating of 60 
percent based on IVDS are not met.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective beginning September 23, 2002 
and beginning September 26, 2003).  

The Board concludes that the criteria for a rating in excess 
of 50 percent have not been met under either the old or the 
new revised criteria that pertain to disabilities of the 
spine.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 
5292, 5293, 5295, 5235 to 5243, and 8520 (2002) (2006).  

The Board notes that during the September 2003 VA examination 
the veteran complained that the back disability interfered 
with his employment position.  He stated that he has managed 
body shops and a mechanical services department for 30 years.  
He stated that he loss the last employment position he held 
due to his back disability, particularly because he was 
unable to sit for long periods of time.  He related that he 
missed 10 to 15 days of work within the four years prior to 
the examination.  

The Board has considered the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1); however, the evidence 
of record does not demonstrate that the veteran's 
disabilities result in marked interference with earning 
capacity or employment beyond the interference that is 
contemplated by the assigned 50 percent evaluation, or that 
the disabilities have necessitated frequent periods of 
hospitalization.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).  

In sum, the evidence supports the assignment of a higher 
rating of 50 percent.  The preponderance of the evidence, 
however, is against assigning a disability rating in excess 
of 50 percent for the service-connected lumbosacral spine 
disability.  See 38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the assignment of a 
rating in excess of 50 percent, the benefit of the doubt 
doctrine is 






	(CONTINUED ON NEXT PAGE)




not for application.  See generally Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to an increased rating to 50 percent for 
lumbosacral strain is granted.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


